—In an action, inter alia, to recover damages for wrongful discharge, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Queens County (Posner, J.), dated August 20, 1996, which granted the defendants’ motion for summary judgment, denied, as moot, the plaintiffs motions to compel discovery, and dismissed the complaint.
Ordered that the order and judgment is affirmed, with one bill of costs.
Under the circumstances of this case, the Supreme Court properly granted the defendants’ motion for summary judgment since the plaintiff failed to present proof of any material questions of fact which would preclude such relief (see, Zuckerman v City of New York, 49 NY2d 557). Moreover, the plaintiff has failed to demonstrate how further discovery might reveal the existence of material facts, currently within the exclusive knowledge and control of the defendants, which would warrant the denial of summary judgment (see, CPLR 3212 [fl; Delaney v Good Samaritan Hosp., 204 AD2d 678). Rosenblatt, J. P., Miller, Ritter and Krausman, JJ., concur.